Filed 6/29/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 150







Matthew Jasmann, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160396







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Thomas J. Glass, Bismarck, ND, for petitioner and appellant; submitted on brief.



Frederick R. Fremgen, Stutsman County State’s Attorney, Jamestown, ND, for respondent and appellee.

Jasmann v. State

No. 20160396



Per Curiam.

[¶1]	
Matthew Jasmann appealed from the district court’s order denying his application for post-conviction relief. In his application, Jasmann argued: (1) he received ineffective assistance of counsel, (2) the State failed to obtain evidence which was exculpatory in nature, and (3) the State’s actions during trial amounted to prosecutorial misconduct. We summarily affirm under N.D.R.App.P 35.1(a)(2), (7).  
State v. Steffes
, 500 N.W.2d 608, 612 (N.D. 1993) (“Police generally have no duty to collect evidence for the defense.”). 

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner